



CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between [•] (the “Executive”) and Model N, Inc., a Delaware corporation
(the “Company”), effective as of [•] (the “Effective Date”).
1.Term of Agreement.
This Agreement shall terminate the earlier of the third (3rd) anniversary of the
Effective Date (the “Expiration Date”) or the date the Executive’s employment
with the Company terminates for a reason other than a Qualifying Termination or
CIC Qualifying Termination; provided however, if a definitive agreement relating
to a Change in Control has been signed by the Company on or before the
Expiration Date, then this Agreement shall remain in effect through the earlier
of:
(a)    The date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination or CIC Qualifying Termination, or
(b)    The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew. For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or CIC Qualifying Termination, as applicable.
2.    Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:
(a)    Severance Benefits. The Company shall pay the Executive six (6) months of
his/her monthly base salary and a portion of his/her annual target bonus
corresponding to 100% achievement of target, prorated for the actual portion of
the performance period during which Executive was employed (in each case, at the
rate in effect immediately prior to the actions that resulted in the Qualifying
Termination). The Executive will receive his or her severance payment in a cash
lump-sum in accordance with the Company’s standard payroll procedures, which
payment will be made no later than the first regular payroll date occurring
after the sixtieth (60th) day following the Separation, provided that the
Release Conditions have been satisfied.
(b)    Continued Employee Benefits. If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage and shall commence on the later of (i) the
first day of the month following the month in which Executive experiences a
Separation and (ii) the effective date of the Company’s determination of
violation of applicable law, and shall end on the earlier of (x) the effective
date on which Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer, and (y) the last day of the period that the
Executive is paid severance benefits pursuant to Section 2(a) after the
Separation, provided that, any taxable payments under Section 2(b) will not be
paid before the first business day occurring after the sixtieth (60th) day
following the Separation and, once they commence, will include any unpaid
amounts accrued from the date of Executive’s Separation (to the extent not
otherwise satisfied with continuation coverage). However, if the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the ten (10)-day period described in Section 7(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case be paid in the first calendar year.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.
3.    CIC Qualifying Termination. If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 8, and 9 below, Executive
will be entitled to the following benefits:
(a)    Severance Payments. The Company or its successor shall pay the Executive
twelve (12) months of his/her monthly base salary and a portion of his/her
annual target bonus corresponding to 100% achievement of target, in each case,
at the rate in effect immediately prior to the actions that resulted in the
Separation. Such payment shall be paid in a cash lump sum payment in accordance
with the Company’s standard payroll procedures, which payment will be made no
later than the first regular payroll date occurring after the sixtieth (60th)
day following the Separation, provided that the Release Conditions have been
satisfied.  
(b)    Equity. Each of Executive’s then outstanding Equity Awards, including
awards that would otherwise vest only upon satisfaction of performance criteria,
shall accelerate and become vested and exercisable as to 100% of the
then-unvested and, in the case of performance-based awards, then-unearned (at
the actual performance level or, if the actual performance level has not been
determined at the time of such CIC Qualifying Termination, at 100% achievement
of target, in any case, unless more-favorable acceleration terms are otherwise
provided in the award agreement applicable to such performance-based award)
shares subject to the Equity Award. Subject to Section 4, the accelerated
vesting described above shall be effective as of the Separation. This Section
3(b) expressly supersedes the acceleration provision(s) set forth in any Company
RSU award agreements entered into prior to the effective date hereof, to the
extent (if at all) that the former and the latter conflict, and shall apply to
all future Company RSU award agreements, except to the extent the award
agreement provides otherwise in a provision that expressly references this
provision.
(c)    COBRA; Pay in Lieu of Continued Employee Benefits. Continuation of COBRA
or a cash benefit, in both cases on the same terms as set forth in Section 2(b)
above, for the same period that the Executive is paid severance benefits
pursuant to Section 3(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.
4.    General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and (ii) has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims. The release must be in the form prescribed by the Company, without
alterations (this document effecting the foregoing, the “Release”). The Company
will deliver the form of Release to the Executive within thirty (30) days after
the Executive’s Separation. The Executive must execute and return the Release
within the time period specified in the form.
5.    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 and 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unreimbursed documented
business expenses incurred by Executive through and including the date of
termination (collectively “Accrued Compensation and Expenses”), as required by
law and the applicable Company plan or policy. In addition, Executive shall be
entitled to any other vested benefits earned by Executive for the period through
and including the termination date of Executive’s employment under any other
employee benefit plans and arrangements maintained by the Company, in accordance
with the terms of such plans and arrangements, except as modified herein.
6.    Definitions.
(a)    “Cause” shall have the same meaning as the definition of “Cause” as set
forth in the Plan.
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
(c)    “Change in Control.” For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Plan, provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).
(d)    “CIC Qualifying Termination” means a Separation within twelve (12) months
following a Change in Control resulting from (A) the Company or its successor
terminating the Executive’s employment for any reason other than Cause or
(B) the Executive voluntarily resigning his or her employment for Good Reason. A
termination or resignation due to the Executive’s death or disability shall not
constitute a CIC Qualifying Termination.
(e)    “Equity Awards” means all options to purchase shares of Company common
stock, as well as all other stock-based awards granted to the Executive,
including, but not limited to, stock bonus awards, restricted stock, restricted
stock units and stock appreciation rights.
(f)    “Good Reason” means, without the Executive’s consent, (i) a material
reduction in Executive’s duties or responsibilities that is inconsistent with
Executive’s position within a public company, including, without limitation, any
failure of the Executive to remain in service to a public company following a
Change in Control, provided that a mere change of title alone shall not
constitute such a material reduction, (ii) a material reduction in Executive’s
base salary (other than in connection with a general decrease in the salary of
all similarly situated employees or to the extent necessary to make Executive’s
salary commensurate with those of other employees of the Company or its
successor entity or parent entity who are similarly situated with Executive
following a Change in Control), or (iii) a relocation of Executive’s principal
workplace that increases Executive’s one-way commute by at least 40 miles. For
the Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (e), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert Good Reason within thirty (30) days of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii); (2) the Company will have thirty (30) days from the date of
such notice to remedy the condition and, if it does so, the Executive may
withdraw his or her resignation or may resign with no benefits; and (3) any
termination of employment under this provision must occur within ten (10) days
of the earlier of expiration of the thirty day company cure period or written
notice from the Company that it will not undertake to cure the condition. Should
the Company remedy the condition as set forth above and then one or more of the
conditions arises again within twelve months following the occurrence of a
Change in Control, the Executive may assert Good Reason again subject to all of
the conditions set forth herein.
(g)    “Plan” means the Company’s 2013 Equity Incentive Plan, as may be amended
from time to time.
(h)    “Release Conditions” mean the following conditions: (i) Company has
received the Executive’s executed Release and (ii) any rescission period
applicable to the Executive’s executed Release has expired (without Executive
having rescinded the executed Release).
(i)    “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive’s
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his or her employment for Good Reason. A termination or resignation
due to the Executive’s death or disability shall not constitute a Qualifying
Termination.
(j)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
7.    Successors.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
8.    Golden Parachute Taxes.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 8, such Payments shall be either
(A) provided in full pursuant to the terms of this Agreement or any other
applicable agreement, or (B) provided as to such lesser extent which would
result in no portion of such Payments being subject to the Excise Tax (“Reduced
Amount”), whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income, employment and other taxes and the
Excise Tax (including, without limitation, any interest or penalties on such
taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 8(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 8(b) hereof shall apply, and the enforcement of
Section 8(b) shall be the exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 8(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
8(b), Executive shall pay the Excise Tax.
9.    Miscellaneous Provisions.
(a)    Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or
(ii) the date of Executive’s death following such Separation; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum (without interest). Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement (or otherwise referenced
herein) is determined to be subject to (and not exempt from) Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under
Section 409A.
(b)    Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any agreement governing
Equity Awards, severance and salary continuation arrangements, programs and
plans which were previously offered by the Company to the Executive, including
employment agreement or offer letter, and Executive hereby waives Executive’s
rights to such other benefits. In no event shall any individual receive cash
severance benefits under both this Agreement and any other vesting acceleration,
severance pay or salary continuation program, plan or other arrangement with the
Company. For the avoidance of doubt, in no event shall Executive receive payment
under both Section 2 and Section 3 with respect to Executive’s Separation. The
vesting acceleration provisions set forth in any employment agreement or letter
or similar agreement between the Company and Executive in effect on the
Effective Date, to the extent more favorable to the Executive, will continue to
apply to the Equity Awards held by the Executive on such date.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.
(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than its choice-of-law provisions).



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
EXECUTIVE
MODEL N, INC.
 
 
 
By:
 
 
Title:
 






